DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2020 was filed after the mailing date of 9/8/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 13, 15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Isgum et al (US20190318476).
Regarding claim 1, Isgum discloses a method for evaluating a blood vessel, comprising: 
receiving image data of the blood vessel (1101 in fig. 11, fig. 12, para. [0073], [0099], The input of the network is a sequence of cubes (1101) extracted from the MPR image (1102), along the vessel (e.g., artery) centerline (1103)) acquired by an image acquisition device (para. [0062], [0073], CT imaging modality); 
predicting, by a processor (para. [0074]), blood vessel condition parameters of the blood vessel by applying a deep learning model to the acquired image data of the blood vessel (figs. 11 and 12), wherein the deep learning model maps a sequence of image patches on the blood vessel to blood vessel condition parameters of the blood vessel (para. [0101],  An example of a network architecture, which is able to classify plaque type, classify anatomical stenosis severity and detect functionally coronary lesion severity/predict FFR values), wherein in the mapping the entire sequence of image patches contributes to the blood vessel condition parameters (Cube 1 – Cube N in fig. 12 is interpreted to be the entire sequence of image patches); and 
providing the blood vessel condition parameters of the blood vessel for evaluating the blood vessel (1108 in fig. 11, 122 in fig. 12, para. [0099], [0101]).


Regarding claim 5, Isgum discloses a method wherein the deep learning model includes a plurality of convolutional neural networks connected in parallel (each CNN in 


Regarding claim 9, Isgum discloses a method wherein the deep learning model is trained using training images of blood vessels and corresponding blood vessel condition parameters obtained by applying computer simulations to the training images or by performing measurements to the blood vessels (para. [0020], [0059], training a machine-learning based vessel obstruction assessment model based on the MPR images).


Regarding claim 13, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above. Furthermore, Isgum teaches a processor (para. [0060]) and a display (para. [0064]).


Regarding claim 15, the claim recites similar subject matter as claim 5 and is rejected for the same reasons as stated above.


Regarding claim 17, the claim recites similar subject matter as claim 9 and is rejected for the same reasons as stated above.


Regarding claim 19, the claim recites similar subject matter as claim 1 and is rejected for the same reasons as stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isgum et al (US20190318476) in view of Sjostrand et al (US20190209116).

However Sjostrand teaches a plurality of convolutional neural networks including a first convolutional neural network receiving a sequence of 2D image patches (106 in fig. 1, para. [0167], 2D image) and a second convolutional neural network receiving a sequence of 3D image patches (108 in fig. 1, para. [0167], 3D image).
Therefore taking the combined teachings of Isgum and Sjostrand as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Sjostrand into the method of Isgum. The motivation to combine Sjostrand and Isgum would be to provide for automated analysis of medical images with accurate identification of volumes used to determine efficacy of a treatment modality (para. [0011] of Sjostrand).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isgum et al (US20190318476) in view of Gulsun et al (US20190130578).
Regarding claim 8, Isgum fails to teach a method wherein the deep learning model comprises a forward long short-term memory network and a backward long short-term memory network connected in parallel.

Therefore taking the combined teachings of Isgum and Gulsun as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Gulsun into the method of Isgum. The motivation to combine Gulsun and Isgum would be to provide prediction from sequential information with multiple time points (para. [0040] of Gulsun).


Claims 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isgum et al (US20190318476) in view of Wang et al (US10249048).
Regarding claim 10, Isgum teaches a method further comprising: 
reconstructing a geometric model of the blood vessel using the acquired image data of the blood vessel (203 in fig. 2, para [0074]); 
extracting a center line of the blood vessel from the geometric model of the blood vessel (para. [0074], In case bifurcation and/or the coronary tree is analyzed, multiple centerline are extracted, as for example two coronary centerlines are extracted when analyzing one bifurcation; one coronary centerline identified by a proximal location to a distal location within the main branch of bifurcation, and one centerline identified by a proximal location to a distal location within the side branch of bifurcation); and


Isgum fails to teach intercepting a plurality of image patches along the extracted center line of the blood vessel. However Wang teaches intercepting a plurality of image patches along an extracted center line of a blood vessel (col. 4 lines 34-38, col. 7 lines 15-21).
Therefore taking the combined teachings of Isgum and Wang as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Wang into the method of Isgum. The motivation to combine Wang and Isgum would be to automatically predict blood flow feature based on a medical image (col. 1 lines 15-19 of Wang).


Regarding claim 11, the modified invention of Isgum teaches a method wherein the blood vessel condition parameter includes at least one of fractional flow reserve (122 in fig. 12 and para. [0101] of Isgum), blood flow, blood flow velocity, micro vascular resistance, blood flow pressure drop and vascular stenosis (1108 in fig. 11 and para. [0099] of Isgum).



determining a treatment based on the blood vessel condition parameters of the blood vessel.

However Wang teaches determining a treatment based on the blood vessel condition parameters of a blood vessel (abstract, The predicted FFR may assist the user in pathological diagnosis or other treatment of the target object).
Therefore taking the combined teachings of Isgum and Wang as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Wang into the method of Isgum. The motivation to combine Wang and Isgum would be to automatically predict blood flow feature based on a medical image (col. 1 lines 15-19 of Wang).


Regarding claim 18, the claim recites similar subject matter as claim 10 and is rejected for the same reasons as stated above.


Allowable Subject Matter
Claims 2-4, 7, 14, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663